 
 
I 
111th CONGRESS
1st Session
H. R. 3333 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2009 
Mr. Abercrombie (for himself, Mr. Farr, Mr. Putnam, and Ms. Berkley) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the reduction in the deductible portion of expenses for business meals and entertainment. 
 
 
1.Repeal of reduction in business meals and entertainment tax deduction
(a)In generalSection 274(n)(1) of the Internal Revenue Code of 1986 (relating to only 50 percent of meal and entertainment expenses allowed as deduction) is amended by striking 50 percent and inserting the applicable percentage.
(b)Applicable percentageSection 274(n) of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and inserting the following:

(3)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means the percentage determined under the following table:


For taxable years beginning inThe applicable
 calendar year—percentage is—

200975
2010 or thereafter80..
(c)Conforming amendmentThe heading for section 274(n) of the Internal Revenue Code of 1986 is amended by striking Only 50 Percent and inserting Portion.
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
 
